This is an appeal from a judgment of the Supreme Court, oncertiorari, setting aside a resolution of the appellant Board of Education enacted under the authority of R.S. 18:14-8 as amended by Pamph. L. 1941, ch. 191 providing for the transportation of pupils for the school year, July 1st, 1942, to June 30th, 1943.
Pursuant to such resolution the appellant on February 15th, 1943, authorized the payment of $8,034.95 for transportation. Of this sum $357.74 was paid to the parents of twenty-one *Page 351 
pupils who were transported to parochial schools in Trenton, five to elementary schools and sixteen to high schools. The appellant provides no education facilities in its district beyond the eighth grade. The transportation was by public carrier bus. The payments to parents were in satisfaction of advancements made by them; and the amount was fixed upon the basis of the actual number of days' attendance as indicated upon each pupil's report card.
The record before us shows that the reasons advanced in the Supreme Court and here in support of the judgment under review are that the statute, upon which the resolution is based, is infirm and inoperative because it contravenes several constitutional inhibitions, namely: article I, paragraphs 3, 4, 19 and 20; article IV, section 7, paragraph 6, of the constitution of this state; and, the Fourteenth Amendment to the Constitution of the United States.
None of these several provisions of the constitution, except that of article IV, section 7, paragraph 6, requires any discussion. For neither their language, meaning, intent, nor effect are violated by the statute, supra, or the resolution challenged in this proceeding.
We turn at once to the reason that the statutory enactment is constitutionally defective because it is said that it is in conflict with article IV, section 7, paragraph 6.
It appears from the majority opinion of the Supreme Court that it based its conclusion and judgment "on the fundamental ground that the amendment of 1941 is in violation of paragraph 6 of section 7 of article IV of the constitution" citing as authorityRutgers College v. Morgan, 70 N.J.L. 460; affirmed, 71Id. 663, and In re Voorhees, 123 N.J. Eq. 142; affirmed,sub nominee Union County Trust Co. v. Martin (SupremeCourt), 121 N.J.L. 594; affirmed here, 124 Id. 35. We find in the minority opinion the statement "There is no proof whatever that any part of the State School Fund was so used here." A meticulous examination of the record shows an absolute lack of any such proof.
The duty of this court in such a situation is well established. It is settled that findings of fact by the Supreme *Page 352 
Court on conflicting evidence or on uncontroverted evidence reasonably susceptible of different inferences are conclusive on appeal, Jersey City v. State Water Policy Commission,118 N.J.L. 72, 77; Siravo v. Sirian Lamp Co., 124 Id. 433. It is also settled that we do not hesitate to reverse where there is no competent evidence to support a fact conclusion arrived at below, Ciocca v. National Sugar Refining Co., 124 Id. 329, 335; Cirillo v. United Engineers, c., 121 Id. 511, 512;Grant v. Metropolitan Ice Co., 108 Id. 536, 537, and further that this court will reverse any material fact conclusion if it rests on erroneous premises. Bollinger v. WagarawBuilding Supply Co., 122 Id. 512, 517; Ciocca v. NationalSugar Refining Co., supra (at p. 335); Rotino v. J.P.Scanlon, Inc., 126 Id. 419, 421.
As said, the record before us is barren of any evidence as to the source of the funds from which the challenged payment of $357.74 was made.
In this state of proof we must assume that the payment was made lawfully, from funds under appellant's control. We may not assume, in the absence of proof, that the moneys were taken from the appellant Board's distributive share of the income of the State School Fund, R.S. 18:10-1 to 17.
The history of the State School Fund — "The fund for the support of free schools" — may be traced from its origin inPamph. L. 1817, pam. 26 as amended by Pamph. L. 1818,pam. 100 and succeeding statutory amendments and supplements.Pennington's Revision (1821), 612, 649, 660; Nixon's Digest
(4th ed., 1868), 877, § 65-75; Revision (1877), 1081, § 65-76, and p. 1087, §§ 101, 102; 3 Gen. Stat. 3030, § 65-76; 4 Comp. Stat., 4778, § 166-176; R.S. 18:10-1 to 17. Therein is perceived the basis and reason for the constitutional provision relied on by the Supreme Court which was originally inserted in the basic law in 1844.
This constitutional provision of 1844 stripped the legislature of the power it had reserved to itself in Pamph. L. 1818,pam. 100, to change, alter or dissolve this trust fund. The capital of the fund and the income therefrom were protected against trespass by the legislature. State v. Rutherford, *Page 353 98 N.J.L. 465, 467. The constitutional provision together with other statutes identifies the fund therein referred to.
The amendment of this paragraph of the constitution in 1875 had an entirely different purpose than the provision just discussed. The amendment of 1875 was a mandate to the legislature to broaden the field of free public school education and pursuant to this mandate legislation was enacted to pay the cost of such education by providing for the raising of a state school tax, delegating taxing powers to local school districts to raise funds for local school purposes and dedicating certain railroad taxes and other state funds for the same purpose. These were all statutory provisions and were subject to alteration, modification, and repeal by subsequent legislation untrammeled by the constitutional inhibition applicable to the fund for the support of free schools. The legislature already had the necessary power and the amendment of 1875 neither increased nor limited it in any particular.
Nothing appears on the face of the resolution or the challenged statute that could be construed to authorize the use by the appellant of any of its apportioned share of the income of the fund for the support of free schools, R.S. 18:10-1 to 17, to pay the cost of transportation of pupils to parochial schools.
We are asked to imply that the statute and resolution authorize the use of constitutionally proscribed funds for such purpose.
This we may not do. The rule is that courts will presume in favor of the constitutionality of a statute and will incline to a construction favoring its validity unless its invalidity plainly appears. State v. Tachin, 92 N.J.L. 269, 274; affirmed,93 Id. 485; State Board of Milk Control v. Newark,118 N.J. Eq. 504, 519; State v. Murzda, 116 N.J.L. 219 (atp. 223).
We are likewise urged to construe R.S. 18:10-41 as indicating an unconstitutional use of money by the appellant. This section requires the county superintendent of schools to apportion the State School moneys allotted to the county to the respective school districts for certain purposes designated therein. *Page 354 
Let it be noted here that all funds included in the phrase "state school moneys" are not within the constitutional inhibition relied on by the respondent. The section, however, requires the county superintendent to apportion out of state school moneys "seventy-five per cent. of the cost of transportation of pupils to public school or schools * * *."
The language is clear and unambiguous.
In the case before us the total transportation cost was $8,034.95 for a half year which included $357.74 as the cost of transporting parochial school pupils and in the absence of proof to the contrary we must assume that the county superintendent obeyed the statute and based the allotment on the cost of transporting the pupils to the public school or schools.
School districts, such as the appellant, are authorized byR.S. 18:7-78 to raise by special district taxes funds to defray certain current charges and expenses of the public schools in their districts including "transportation of pupils * * *" and "the incidental expenses of the schools."
Funds so raised are not proscribed or limited in their use by article IV, section 7, paragraph 6 of the constitution.
The intent of Pamph. L. 1941, ch. 191, is that pupils may be transported to parochial schools only as an incident to the transportation of pupils to the public schools since the statute provides that children attending schools could be furnished transportation by any school district from any point on analready established school route to any other point on suchestablished school route. Payment of such expense out of local taxes is the payment of "incidental expenses" or "transportation of pupils" authorized by R.S. 18:7-78.
Since we hold that the legislature may appropriate general state funds or authorize the use of local funds for the transportation of pupils to any school, we conclude that such authorization of the use of local funds is likewise authorized byPamph. L. 1941, ch. 191, and R.S. 18:7-78. The legislature clearly intended once the transportation of such pupils was contracted for, that it should be paid out of funds constitutionally available for the purpose.
It is next urged that R.S. 18:14-8 as amended by Pamph. L.
1941, ch. 191, is violative of article I, paragraphs 19 and *Page 355 
20 because the payment of transportation costs of pupils attending schools is the giving of direct or indirect aid to sectarian schools or amounts to a gift to an individual.
Compulsory education has long been a requirement in this state.Pamph. L. 1874, ch. 522, p. 135; Pamph. L. 1875, ch.
443, p. 105; Pamph. L. 1885, ch. 217, p. 280; 3 Gen.Stat., p. 3061, § 255; 4 Comp. Stat., p. 4775, §§ 153 etseq.; R.S. 18:14-14 as amended Pamph. L. 1940, ch. 154, p.
346; R.S. 18:14-34, 39, 40.
It is a matter of public concern and legislative regulation and should be enforced as long as the requirements are reasonable. Of course this is subject to constitutional limitations, Pierce v.Society of Sisters, c., 268 U.S. 510; 45 S.Ct. 571;69 Led. 1070.
It is a public matter within the legislative prerogative concerning which the legislature may act and has, by the statutes including that here considered.
The compulsory education statutes impose on the parents, not the children, an absolute duty subject to three exceptions, physical or mental disability of the child or adequate provision by private teaching other than in a recognized day school. The statute is penal in nature for a violation of which parents may be convicted as disorderly persons, R.S. 18:14-34, 39, 40.
Many situations could arise, where, without regular means of transportation, parents would be placed in a situation which made it practically impossible to comply with the compulsory education requirements and therefore without willful intent to evade or transgress, would become subject to the penalties established for failure to perform the duty imposed.
It was to meet this mischief that the original statute authorizing the transportation of pupils living remote from the schools was enacted. The statutes looking to transportation became complementary to and in aid of the compulsory education statutes.
It is a public matter and moneys expended therefor, except those prohibited by the constitution of this state, do not constitute the expenditure of public moneys for private purposes. *Page 356 
We conclude that there is nothing on the face of the resolution or statute or in the record before us showing that either the statute or the resolution enacted thereunder is unconstitutional or does violence to the constitution for any of the reasons urged.
The judgment of the Supreme Court is reversed and the cause remanded to the end that the writ of certiorari be dismissed.